The opinion of the court was delivered by
Hall, J.
By statute, — Rev. St. c. 28, sec. 39, — the service of a writ, such as that which the plaintiff had in his hands, between the setting of the sun on Saturday and twelve o’clock on Sunday night, is declared to be “ null and void in every respect.”
If the service of the plaintiff’s writ is to be considered as having been made on Saturday evening, when the plaintiff received the key of the store from the attorney, it cannot be pretended, that he acquired any lien upon the property. It has, however, been urged, that, as the plaintiff took possession of the goods on Saturday evening by the consent of the debtor, and the property being in his *220possession at twelve o’clock Monday morning, the writ in his hands might take effect, as an attachment, at the earliest moment on Monday morning, at which an attachment could lawfully be made, and that the court, in favor of the legality of the officer’s proceedings, ought so to intend. If it distinctly appeared, that the debtor, on Saturday night, delivered the property to the officer for the purpose of having it attached on Monday morning, or had delivered it to him as a mere depositary, and the plaintiff had in his hands a writ, for the purpose of attaching it at that time, we are not prepared to say, that the attachment might not take effect at the earliest moment, at which it could lawfully be made, without any farther distinct act on the part of the officer. An attachment being but the taking possession of property, the general doctrine certainly is, that the delivery of process to an officer, having property already in his hands, operates ger se as an attachment of it. But the facts in this case do not appear to assume the complexion of an intended attachment on Monday morning. The evidence, on the contrary, rather tends to show, that the plaintiff took the possession on Saturday evening, with a view to the immediate operation of the writ upon the property, either as an original attachment, or by virtue "of his previous attachment of it. Upon this view of the evidence, the question arises, whether the plaintiff’s attachment can be sustained by referring his acts on Saturday evening to his previous proceedings under the vyrit, — and we. are all agreed, that it may be thus sustained.
It has already been held, that the statute refers to the commencement of the service of process, and that, if the service be begun before sunset on Saturday evening, it may well be completed after-wards. If the plaintiff in this case had made but a nominal attachment on Thursday, taking a receipt for the property and leaving it in the hands of the debtor, there can be no doubt, that he might have lawfully resumed the possession on Saturday evening after sunset, even without the consent of the debtor. The officer has returned an attachment of the goods on Thursday; but the evidence shows, that the attachment was, by the agreement of the parties to the process, relinquished on Friday evening. The same evidence, however, farther- tends to show, that the parties subsequently, and before Saturday evening, agreed to abandon their relinquishment of the *221property and to reinstate it in the possession of the officer, under his previous attachment. This agreement, we think, the parties were competent to make, so far, at least, as regarded their own rights and liabilities under it.
There appears, indeed, to have been something more than a mere agreement, before Saturday night, for the restoration of the attachment. The possession of the goods, avowedly under the attachment, was delivered by the debtor to the attorney, who had superintended it for the creditor, and as a delivery to the officer, early on Saturday morning; and his possession continued until the evening of the same day, when it was formally delivered to the plaintiff. By receiving the possession from the attorney, the officer recognized and adopted his possession through the day as his own; and we think the plaintiff’s possession may properly be considered as having commenced with the possession of the attorney for him. The evidence tends to show, that it was the intention of the parties to the process, as well as the intention of the officer, that the former attachment should be restored, not that an original service of the process should be begun.
It is unnecessary to consider, what might have been the effect of an attachment of the property by another officer, while it was in the possession of the attorney on Saturday, and before the adoption of his possession by the plaintiff So far as the parties to the process were concerned, it was "most consistent with their intentions, that the possession of the attorney should be treated as the possession of the officer ; and we do not perceive, that any principle of law would be violated by carrying that intention into effect. It is, indeed, in accordance with well established general principles, that the acts of the agent, when adopted by the principal, become the acts of the principal from the beginning.
We do not intend to say, that it is necessary to connect the possession of the attorney with that of the officer, in order to sustain the attachment. Every reasonable intendment should be made in favor of the legality of the proceedings of a public officer, and we should not be inclined to make his acts void by construction. If, by consent of all the parties to the process, his taking possession ©n Saturday night was understood and intended to be a resumption of *222bis previous possession, we should not be inclined, for the purpose of avoiding his proceedings, to hold his possession to have been taken for an illegal purpose,
On the whole, as we think the evidence tended rather to show a continuance.of the acts of the officer under his attachment made on Thursday, than an original service of the writ on Saturday evening, we are of opinion, that the county court erred in directing a verdict for the defendant, and that a new trial should be granted.